DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Markush Rejection
Claims 9-11 remain and claim 14 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.

The Markush grouping of a siRNA, antibody targeting HBV capsid protein, and an antibody, an antibody fragment or an aptamer binding to an amino acid sequence in claim 14 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the inhibitors in the claim do not share a common use or single structural similarity because a siRNA is a nucleotide sequence that reduces expression of a target gene and an antibody or fragment thereof or a protein aptamer binds to an amino acid region of a protein and reduces activity of a target protein.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered but they are not persuasive because applicant did not amend claim 9 to recite treating or preventing.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 remain and claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces treating or preventing a HBV infection in a subject using a therapeutically effective amount of a histone chaperon inhibitor to the subject.
In addition, the claimed invention embraces an in vitro screening assay for a compound that can be used in the method.  NOTE: this claimed method still embraces treating and/or preventing HBV.

With respect to claim 9, it is not apparent to the skilled artisan how to treat and prevent an HBV infection because the subject either has the infection or does not have the infection.
While the as-filed specification provides written support for an assay for identifying agents for treating a HBV infection or preventing the onset of symptoms for an HBV infection in a subject in need thereof, the specification does not provide written support for an assay that can identify compounds that will prevent HBV from entry into a subject.  Neither the prior art nor the instant disclosure provide written support for preventing an HBV infection in a subject in need thereof.  The applicants appear to contemplate inhibiting HIRA expression, or an inhibitor of HIRA interaction with HBV cccDNA and/or HBV capsid protein (HBc) in HBV infected cells.  The specification discloses that HIRA siRNA could be used in the method to treat HBV infected cells.
However, this does not provide written support for preventing because the applicants do not describe method steps to carry out the claimed method.  The specification does not disclose how to identify when preventing has been achieved. Treating HBV infection is different than preventing an HBV infection in a subject in need 
If the cells already are infected with HBV then preventing HBV infection cannot be achieved.
Furthermore, the applicants do not disclose how to identify a compound that can prevent HBV infection.  While the specification contemplates the method, the specification does not describe how to carry out the claimed method.  Since the prior art does not describe the assay, the skilled artisan would look to the specification for description on how to carry out the screening assay.  The applicants appear to describe that the inhibitors in claim 14 can treat HBV infection, but do not described that they can prevent HBV infection.  Other than generic contemplation, the applicants do not describe sufficient description for the skilled artisan to envision that the specification had possession of the claimed methods.
With respect to the method of treating or preventing HBV infection in a subject in need thereof, the applicants appear to have written support for a limited species of the genus of claimed inhibitors to treat an HBV infection or preventing the onset of symptoms form an HBV infection.  However, the applicants do not have written support for preventing an HBV infection in a subject.
The method of screening compounds that can treat HBV infection do not provide written support for compounds that can treat or prevent HBV because the skilled artisan would have to further experiment with any inhibitor to determine if it has the desired biological activity.  The statements on pages 6 and 7 indicate that a person of skill in the art can use methods to identify compounds that can be used in the method does not 
Applicants appear to have written support for a HIRA siRNA (SEQ ID NO: 1);
antibodies targeting HBV capsid protein; antibodies and aptamers that specifically bind to amino acids 464-466 of HIRA, or amino acids 78-80 of the HBV capsid protein, or amino acids 136-141 of the capsid protein or amino acid 171 of the HBV capsid protein.
However, the applicants do not have written support for the genus of siRNA, antisense oligonucleotides, chemical molecules, peptides, proteins, aptamers, antibodies and antibody fragments thereof.
The genus of inhibitors reads on a large number of molecules having a different structure and function.  The inhibitor of interaction recited in claim 3 embraces preventing or reducing the direct or indirect association of one or more molecules, nucleic acids, proteins, peptides (page 4).  The specification does not describe any indirect association of the molecules, nucleic acids, peptides, or proteins.  The skilled artisan cannot envision written support for the claimed genus of inhibitors (including nucleic acid inhibitors, proteins, peptides, small molecules) based on a limited example of inhibitors, e.g., one siRNA and contemplating antibodies and aptamers targeting a limited number of regions of a HBV capsid protein.
The applicants appear to have disclosed reducing the expression of HIRA using a siRNA targeting HIRA mRNA, which would result in limiting the interaction with HBV cccDNA and HBV capsid protein. SEQ ID NO: 1 does not represent a genus of nucleic 
Both disclose that is takes further experimentation to determine if an antisense oligonucleotide or siRNA has the desired functional activity.  There is no strong correlation between structure and function of nucleic acid inhibitors, one skilled in the art would not be able to predict with a reasonable degree of confidence that the structure of the claimed invention from a recitation of function.
The specification does not describe any chemical molecule that would have the desired biological activity.  The genus of chemical molecules embraces millions of compounds with no known structure.  The as-filed specification does not provide any chemical molecule that could target or bind to the regions of amino acids set forth on page 6.  The applicants are inviting the skilled artisan to make any chemical molecule and then determine if it can be used in the method.  This does not provide written support for a genus of chemical molecules.  The skilled artisan would not recognize necessary common attributes or features possessed by the member of the genus.  
With respect, to peptides, peptide aptamers, antibodies and antibody fragments, the applicant discloses antibodies for HBV capsid (HBc), but do not disclose any antibodies that target HIRA or inhibit HIRA interaction with HBV cccDNA.  One must describe an invention in order to obtain a patent even when preparation of such antibodies is routine and conventional.  See MPEP 2163, Amgen v. Sanofi, 872 F.3d 
In addition, with respect to term “therapeutically effective amount’, the specification does not describe an amount that can treat or prevent a HBV infection.  Pages 9-10 contemplate the term, but do not disclose any specific amount to carry out the claimed methods.  At the time of the effective filing date, the prior art did not describe how to prevent or cure an HBV infection in a subject using the genus of
inhibitors recited in the claims.  Each compound embraced by the method would have a different structure and/or function and/or require a different amount to observe any biological effect.  The specification does not disclose any essential amount that is considered to represent the genus of amounts.
Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, which the 
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of inhibitors or methods claimed in claims 1-12 and 14 as of the effective filing date sought in the instant case.

Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered but they are not persuasive.
The amendment with respect to claim 1 does not overcome the written description rejection because the amendment does not address the lack of written support for the genus of histone chaperone HIRA inhibitors.  The applicant does not address the rejection regarding the claimed genus of inhibitors or lack of written support for the limitation ‘therapeutically effective amount’.  The rejection remains for the reasons of record.

s 1-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating an HBV infection in a subject in need thereof or preventing the onset of an HBV infection in a subject in need thereof, does not reasonably provide enablement for preventing an HBV infection in a subject in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The state of the art:
The prior art appears to have studied HIRA in cells infected with HSV-1 and
CMV. CMV, HSV-1 and HBV are different types of DNA viruses.
Placek et al. (Journal of Virology 2009, Vol. 83, p. 1416-1421) teach using HIRA siRNA in HSV-1 infected cells and decreased incorporation of H3.3 and HSV-1 gene expression (page 1418-1419). H3.3. has an important regulatory role for the virus.  
Rai et al. (Nucleic Acid Research Vol. 45, 11673-11683, 2017) disclose that HIRA deposits histone H3.3 onto foreign viral DNA and contributes to anti-viral intrinsic immunity.  In view of the art of record, it appears that HIRA is involved in viral infections.  However, Rai et al. disclose that the skilled artisan would want to avoid inhibiting HIRA activity in cells infected with a virus since HIRA contributes to anti-viral intrinsic immunity.
Applicants observed that HBV cccDNA and HBV DNA are reduced after HIRA siRNA is administered to the infected cell line.  Applicants contemplate that HBc could play a role in recruiting HIRA to the cccDNA.  In addition, applicant used computer models to uncover four different predictive models of HBc/HIRA interaction, but do not 
Applicants contemplate the claimed method and base enablement on in vitro assays using HBV infected cells. “... the inventors’ results suggest that chromatinization of incoming viral DNA is a very early event, requiring the histone chaperone HIRA (page 19).”  This would appears to indicate that the skilled artisan would have to administer the histone chaperone HIRA inhibitor early in the HBV infection.  The in vitro examples are in a controlled environment when the applicant knew when the HBV infection occurred.  This does not represent a ‘real world’ setting because only when the symptoms (and some subjects display no symptoms) are displayed would the subject become aware of needing treatment.  This would indicate that administering the inhibitor at an early stage of the infection would not be enabled. While a person of skilled in the art can reasonably determine who is at risk of a HBV infection as taught in the specification (page 8), the method is not enabled for preventing an HBV infection.  The prior art does not disclose how to prevent HBV infection using the claimed method.  The skilled artisan would look to the instant disclosure for teachings on how to practice the claimed method and other than contemplating the method, the skilled artisan would not find any actual materials and/or methods for enabling the claimed method.  The specification does not teach how a subject in need thereof can administer any inhibitor when they are likely to be affected by a HBV infection.  The specification does not teach what amount of an inhibitor is considered a prophylactic amount or how to maintain the inhibitor at a particular amount for any particular time frame (e.g., day, week, weeks, months, years) in the subject to prevent a HBV infection.  In addition, the specification 
Furthermore, other than contemplating the claimed methods, the specification does not disclose how to use the claimed invention without an undue amount of experimentation.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed method

Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered but they are not persuasive.

Applicant’s argument is not found persuasive because the broadest reasonable interpretation of the claimed method embraces preventing the onset of the infection or preventing HBV infection.  While the applicant might have enabled preventing the onset of the HBV infection, this does not extrapolate to preventing an HBV infection because as pointed out in applicant’s arguments that treatment does not prevent the entry of the HBV but could prevent the onset of symptoms associated with an HBV infection.
The argument that claim 5 has been limited to aptamers, antibodies and antibodies fragments and claim 4 states that the inhibitor is a siRNA or antisense molecules is not found persuasive because the genus of inhibitors is still not enabled.  The applicant does not address the rejection for lack of enablement for making and using a genus of inhibitors.  In addition, the inhibitors are not limited to the inhibitors set forth in claims 4 and 5.  
In response to applicant’s that the skilled artisan is able to define the therapeutically effective amount for treating or preventing HBV infection depending on the active agent sued and for formulation of the drug and other conventional parameters (page 9), the argument is not found persuasive because while one of skill in the art can make and use any amount to determine the effective amount, the specification does not .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 remain and claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 remain and claim 14 is rejected under 35 U.S.C. 112(b6) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: therapeutic effective amount to treat and prevent or prevent a HBV infection in a subject in need thereof.  The specification generically contemplates an amount, but does not define the metes and bounds of the term.  There is nothing in 
Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered but they are not persuasive.
In response to applicant’s argument that a person of skill in the art is able to define the therapeutically effective amount for treating or preventing HBV infection depending on the agent used, the formulation of the drug and the other conventional parameters (age, weight, sex, etc.) (see page 9, last paragraph), the argument is not found persuasive because the generic contemplation of the limitation does not define the metes and bounds of the limitation so the skilled artisan would know whether or not they are infringing on the claimed method.  The specification does not define what amount is considered therapeutically effective for treating and preventing or preventing HBV.  Thus, the boundaries of the term are unclear.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635